Citation Nr: 0008936	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  93-14 249	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia




THE ISSUE

Whether the veteran as basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October of the RO.  

The veteran was scheduled for a personal hearing at the Ro in 
March 1993.  The evidence of record indicates that the 
veteran failed to appear for that scheduled hearing.  

The Board remanded the case for additional development in 
August 1985.  

The Board notes that the education folder contains VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in January 1993.  The 
appellant listed both the American Legion and the Alabama 
Department of Veterans Affairs as representatives.  In a 
April 1998 Memorandum, The American Legion noted that this 
was not a valid designation of representative by the veteran.  
By letter dated in June 1998, the Board wrote to the veteran 
has his last known address in Alabama, providing him with 
another VA Form 21-22 and giving him another opportunity to 
select a representative. The veteran was notified that his 
claim would be deferred for 30 days to await a response, and 
that if no response was received within that period of time, 
the Board would proceed without a representative for the 
veteran.  The record indicates that the letter was returned, 
undelivered.  The Board wrote to the veteran again in 
December 1999 at an address in Los Angeles, California, 
providing him with the same notification regarding 
representation.  The appellant did not reply.  In this 
regard, the Board notes that a specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the veteran. 38 C.F.R. §§ 
14.631(c)(1), 20.601 (1998). Accordingly, the appellant is 
without representation in this matter.  



FINDINGS OF FACT

1.  The appellant served on active duty from August 1972 to 
August 1974 with an honorable discharge and was voluntarily 
retained in service for the convenience of the government for 
reenlistment purpose for four days from August 4 to August 7, 
1978.  

2.  The appellant reenlisted for a period of 4 years in 
August 1974, reenlisted for a period of 6 years in June 1978 
and for a period of 6 years in June 1984; he received an 
under other than honorable conditions discharge in February 
1990.  



CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for educational assistance benefits under Chapter 30, Title 
38, United States Code. 38 U.S.C.A. §§ 3011, 3452 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 21.7040, 21.7044 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to Chapter 30 education 
benefits based on the fact that he had served on active duty 
from 1972 until 1990 and, during that period, he received 
three discharges under honorable conditions.  He asserts that 
the under honorable conditions discharge in February 1990 
should not prevent him from receiving Chapter 30 benefits.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989. 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  The governing criteria specify that an individual 
is eligible for educational assistance benefits under Chapter 
30 of Title 38, United States Code if he first enters on 
active duty after June 30, 1985, and serves for an initial 
obligated period of at least three years of continuous active 
duty in the Armed Forces, in the event that the individual's 
initial obligated period of active duty is for three years or 
more. A principal exception to this basic requirement is that 
the individual be discharged following a shorter period of 
active service for a service-connected disability, for a 
medical condition which preexisted such service, and 
determined by the Secretary not to be service connected, for 
hardship, for a physical or mental disorder not characterized 
as a disability and not the result of the individual's own 
willful misconduct but interfering with her performance of 
duty, for the convenience of the Government in the case of an 
individual who completed not less than 30 months of 
continuous active duty if her obligated period of active 
service was at least three years or more, or involuntarily 
for the convenience of the Government as a result of a 
reduction in force, and that the character of the service be 
no less than honorable. 38 U.S.C.A. § 3011(a)(1)(A); 38 
C.F.R. § 21.7042.  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  Chapter 34 benefits 
eligibility requires an honorable discharge.  38 U.S.C.A. §§ 
3011(a); 38 C.F.R. § 21.7044(a)(5).  

In this case, the evidence shows that the appellant served on 
active duty from April 1972 to February 1990.  In December 
1996, the National Personnel Records Center verified that the 
appellant received an honorable discharge for the period from 
August 1972 to August 1974.  It shows that he reenlisted for 
a period of 4 years in August 1974, reenlisted for a period 
of 6 years in June 1978 and for a period of 6 years in June 
1984.  It was verified that he received an under other than 
honorable conditions discharge in February 1990.  Form DD 214 
shows that the appellant entered active service on August 4, 
1972 and was discharged effective on August 7, 1974.  It was 
indicated that the character of service was honorable and 
that he was voluntarily retained in service for the 
convenience of the government for reenlistment purpose for 
four days, August 4 to August 7, 1978.  A separate DD Form 
214 shows that he entered active service in June 1978 and was 
discharged February 2, 1990.  However, the character of that 
final discharge was as under other than honorable conditions, 
for the good of the service - in lieu of Court-Martial.  The 
veteran's last reenlistment was verified to be on June 7, 
1984 for a period of 6 years and ended with the other than 
honorable conditions discharge in February 1990.  Thus, the 
appellant did not have any period of service for which he 
received an honorable discharge after June 1984.  

The evidence of record also includes a copy of a decision of 
the Army Discharge Review Board, dated in January 1994, 
indicating that the appellant's request for a discharge 
upgrade was denied.  

The Board finds that the appellant is not an individual who, 
after June 30, 1985, "first entered on active duty" under 38 
U.S.C.A. § 3011(a)(1)(A).  The appellant's August 1972 
enlistment was prior to June 30, 1985, the date specified in 
§ 3011(a)(1)(A) and, therefore, he does not qualify for 
Chapter 30 benefits.  

Since the appellant is an individual who was on active duty 
at some time during the period beginning on October 19, 1984 
and ending on July 1, 1985, the appellant may establish 
eligibility for Chapter 30 benefits under the alternative 
criteria in 38 U.S.C.A. § 3011(a)(1)(B) if he was eligible 
for education benefits under Chapter 34 as of December 1989.  
However, the governing legal criteria, as set forth 
hereinabove, still require that the individual continue on 
active duty without a break in service for three years after 
June 30, 1985, or be discharged after June 30, 1985, with 
other qualifying service.  An honorable discharge in addition 
to the qualifying service is a requirement.  The record shows 
no honorable discharge after June 30, 1985 or a conditional 
discharge after that date with qualifying service.  

The Board has considered the appellant's contentions.  
However, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
failure to meet these requirements, the Board finds that the 
appellant is not eligible for educational assistance benefits 
under Chapter 30.  The VA in this regard does not possess the 
authority to alter a discharge characterization.  See Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994) (indicating that the 
Secretary of a military department may correct any of that 
department's military records to correct an error or to 
remove an injustice).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The veteran's claim of basic eligibility for education 
assistance benefits under Chapter 30, Title 38, United States 
Code, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

